Citation Nr: 1635981	
Decision Date: 09/14/16    Archive Date: 09/20/16

DOCKET NO.  06-39 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for radiculopathy of the left upper extremity, to include as due to service-connected cervical spine degenerative joint disease (DJD). 

(The issue of entitlement to an increased rating for service-connected lumbar and thoracic spine spondylosis with degenerative disc disease will be addressed in a separate decision). 


REPRESENTATION

Veteran represented by:	Mark C. Pitts, Esq.


ATTORNEY FOR THE BOARD

S. Spitzer, Associate Counsel

INTRODUCTION

The Veteran served on active duty from March 1974 to August 1981. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois which denied service connection for radiculopathy of the bilateral upper extremities, and service connection for peripheral neuropathy of the bilateral lower extremities.  The Veteran subsequently perfected an appeal of all four issues.  

In May 2010, the Board, in pertinent part, denied service connection for the four aforementioned issues.  

In October 2010, the Veteran appealed the May 2010 Board denial of service connection to the United States Court of Appeals for Veterans Claims (Court).  In an October 2011 Order, pursuant to an October 2011 Joint Motion for Remand (JMR), the Court vacated and remanded the Board's decision.  The Board again remanded the four issues in May 2012.  

In October 2015, the RO granted service connection for radiculopathy of the bilateral lower extremities and for radiculopathy of the right upper extremity.  Those issues have thus been resolved and are not on appeal before the Board.  See generally Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (because appellant's first appeal concerned rejection of logically up-stream element of service connection, appeal could not concern logically down-stream elements).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).




FINDING OF FACT

The Veteran's radiculopathy of the left upper extremity was at least as likely as not caused by her cervical spine DJD.


CONCLUSION OF LAW

The criteria for service connection for radiculopathy of the left upper extremity as
secondary to service-connected cervical spine DJD have been met.  38 U.S.C.A.     §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish service connection for a disability resulting from a disease or injury incurred in service, or to establish service connection based on aggravation in service of a disease or injury which pre-existed service, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence or aggravation of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred or aggravated in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

Service connection may also be granted for disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2015).  Service connection may also be established for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  38 C.F.R. § 3.310(b); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence of aggravation unless the underlying condition worsened.  Davis v. Principi, 276 F.3d 1341, 1346-47 (Fed. Cir. 2002). 

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

The Veteran contends that she experiences radiculopathy of the left upper extremity which is related to her service-connected cervical spine DJD.
Prior to May 2012, various VA and private clinicians had opined as to whether the Veteran suffered from radiculopathy of the left upper extremity.  A May 2005 VA examiner provided a negative opinion, as the Veteran did not report arm pain at that time.  An October 2005 private electromyography (EMG) study was normal, although the examiner noted that a normal study does not rule out radiculopathy.   In September 2009, a VA physician opined that the upper extremity nerve conduction studies were not suggestive of cervical radiculopathy, but rather were indicative of carpal tunnel syndrome.

A November 2011 EMG study produced diagnoses of lower extremity peripheral neuropathy, bilateral L5-S1 radiculopathy, and mild peripheral neuropathy of the bilateral upper extremities.  

During private treatment in May 2012, the Veteran reported pain radiating down both arms as well as tingling in both arms.   In July 2012, Dr. D., a private chiropractor, reported that the Veteran had been experiencing severe pain in her neck and both arms, and opined that her cervical radiculopathy clearly intertwines with her cervical spine disability.

In July 2014, the Veteran was examined by Dr. R., a private physician.  The Veteran reported that she experiences pain in both arms when putting on jackets.  She also stated that she experiences pain on movement in her left shoulder and left hand, although the pain is greater in her right arm.  Dr. R. opined that the degenerative conditions in the Veteran's cervical, thoracic, and lumbar spine are more likely than not causing the Veteran's peripheral problems, and that it is more likely than not that her present neurological residuals affecting all extremities are aggravated by her DJD.

The Veteran was afforded another VA cervical spine examination in October 2015.  She reported severe burning pain in the base of her neck radiating constantly down the right arm to the proximal forearm.  She also stated that she has intermittent tingling in the fingertips of both hands.  The examiner opined that cervical radiculopathy of the right upper extremity was established by the examination results and by prior private treatment records.  She opined that even though the recent EMG testing was not indicative of cervical radiculopathy, the Veteran's description of pain radiating down the right arm fits the pattern of upper extremity radiculopathy.  However, since the Veteran did not report radiating pain down the left arm during the examination, radiculopathy of that arm was not diagnosed.  

After review of the record, the Board finds that service connection for radiculopathy of the left upper extremity as secondary to service-connected cervical spine DJD is warranted.  While the opinion of the October 2015 VA examiner is against the claim, that opinion was based on the absence of a report of radiating left arm pain during the examination.  Indeed, the Board observes that the examiner based the diagnosis of right upper extremity radiculopathy on the report of radiating pain during the examination.  However, the requirement of a current disability is satisfied if a disorder is diagnosed at the time a claim is filed or at any time during the pendency of the appeal; service connection may be awarded even though the disability resolves prior to adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  Here, the Veteran reported radiating pain down both arms during private treatment in July 2012.  The Board finds that she is competent to report radiating arm pain and that her report is credible, in that it was made while seeking treatment.  Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Layno v. Brown, 6 Vet. App. 465, 470 (1994); Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).  

Turning to the medical evidence of record, the Board finds that the opinions provided by Drs. D. and R. that the left upper extremity radiculopathy is related to the current cervical spine DJD, are highly probative, as they were provided following examinations of the Veteran and reviews of her medical history.  The clinicians provided rationales for the conclusions reached which included consideration of the relevant facts.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).  Those opinions are also supported by the October 2015 VA examiner's conclusion that radiating arm pain in this Veteran is indicative of cervical radiculopathy.

In light of the positive and negative evidence of record, including the Veteran's credible reports of radiating left arm pain and the medical opinions of record, the Board finds that the evidence is at least in equipoise regarding whether the Veteran's left upper extremity radiculopathy is related to her service-connected cervical spine DJD.  Accordingly, resolving all doubt in her favor, service connection is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).


ORDER

Service connection for radiculopathy of the left upper extremity, as secondary to service-connected cervical spine degenerative joint disease, is granted.




____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


